18-23538-rdd          Doc 2112      Filed 01/28/19 Entered 01/28/19 20:56:06                     Main Document
                                                 Pg 1 of 27
                                 Presentment Date and Time: February 5, 2019 at 10:00 a.m. (Eastern Time)
                                           Objection Deadline: February 4, 2019 at 4:00 p.m. (Eastern Time)
             Hearing Date and Time (Only if Objection Filed): February 14, 2019 at 10:00 a.m. (Eastern Time)

 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Jacqueline Marcus
 Garrett A. Fail
 Sunny Singh
 Jessica Liou
 Attorneys for Debtors
 and Debtors in Possession
 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :     Chapter 11
                                                                :
 SEARS HOLDINGS CORPORATION, et al.,                            :     Case No. 18-23538 (RDD)
                                                                :
                   Debtors. 1                                   :     (Jointly Administered)
                                                                :
 ---------------------------------------------------------------x
                   NOTICE OF PRESENTMENT OF STIPULATION,
              AGREEMENT, AND ORDER ASSUMING LEASE TERMINATION
            AGREEMENT (24800 W. VALLEY HIGHWAY, KENT, WASHINGTON)

 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC
 Licensed Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn
 & Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
 (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
 (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
 Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
 Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
 Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC
 (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder
 Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
 Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
 Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears
 Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert
 Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge
 No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533);
 Kmart.com LLC (9022); Sears Brands Management Corporation (5365); and SRe Holding Corporation (4816). The
 location of the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.



 WEIL:\96830212\14\73219.0006
18-23538-rdd          Doc 2112   Filed 01/28/19 Entered 01/28/19 20:56:06         Main Document
                                              Pg 2 of 27


                    PLEASE TAKE NOTICE that Sears Holdings Corporation and its debtor

 affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases

 (collectively, the “Debtors”) will present the attached Stipulation, Agreement, and Order (the

 “Stipulation, Agreement, and Order”) to the Honorable Robert D. Drain, United States

 Bankruptcy Judge, for signature on February 5, 2019 at 10:00 a.m (Eastern Time).

                    PLEASE TAKE FURTHER NOTICE that, unless a written objection to the

 Stipulation, Agreement, and Order with proof of service, is served and filed with the Clerk of the

 Court and a courtesy copy is delivered to the undersigned and to the chambers of the Honorable

 Robert D. Drain so as to be received by February 4, 2019 at 4:00 p.m. (Eastern Time), there

 will not be a hearing and the Stipulation, Agreement, and Order may be signed.

                    PLEASE TAKE FURTHER NOTICE that, if a written objection is timely filed

 and served, a hearing (the “Hearing”) will be held to consider the Stipulation, Agreement, and

 Order on February 14, 2019 at 10:00 a.m. (Eastern Time) before the Honorable Robert D.

 Drain, United States Bankruptcy Judge, at the United States Bankruptcy Court, 300 Quarropas

 Street, White Plains, New York 10601.




                                                 2
 WEIL:\96830212\14\73219.0006
18-23538-rdd          Doc 2112   Filed 01/28/19 Entered 01/28/19 20:56:06       Main Document
                                              Pg 3 of 27


                    PLEASE TAKE FURTHER NOTICE that objecting parties are required to

 attend the Hearing and failure to appear may result in relief being granted or denied upon

 default.

 Dated: January 28, 2019
        New York, New York
                                                    /s/ Jacqueline Marcus
                                                    WEIL, GOTSHAL & MANGES LLP
                                                    767 Fifth Avenue
                                                    New York, New York 10153
                                                    Telephone: (212) 310-8000
                                                    Facsimile: (212) 310-8007
                                                    Ray C. Schrock, P.C.
                                                    Jacqueline Marcus
                                                    Garrett A. Fail
                                                    Sunny Singh
                                                    Jessica Liou

                                                    Attorneys for Debtors
                                                    and Debtors in Possession




                                                3
 WEIL:\96830212\14\73219.0006
18-23538-rdd          Doc 2112      Filed 01/28/19 Entered 01/28/19 20:56:06                     Main Document
                                                 Pg 4 of 27


 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Jacqueline Marcus
 Garrett A. Fail
 Sunny Singh
 Jessica Liou
 Attorneys for Debtors
 and Debtors in Possession
 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :     Chapter 11
                                                                :
 SEARS HOLDINGS CORPORATION, et al.,                            :     Case No. 18-23538 (RDD)
                                                                :
                   Debtors. 1                                   :     (Jointly Administered)
                                                                :
 ---------------------------------------------------------------x
                            STIPULATION, AGREEMENT, AND ORDER
                         ASSUMING LEASE TERMINATION AGREEMENT
                       (24800 W. VALLEY HIGHWAY, KENT, WASHINGTON)


 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC
 Licensed Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn
 & Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
 (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
 (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
 Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
 Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
 Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC
 (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder
 Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
 Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
 Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears
 Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert
 Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge
 No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533);
 Kmart.com LLC (9022); Sears Brands Management Corporation (5365); and SRe Holding Corporation (4816). The
 location of the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.



 WEIL:\96830212\14\73219.0006
18-23538-rdd          Doc 2112         Filed 01/28/19 Entered 01/28/19 20:56:06        Main Document
                                                    Pg 5 of 27




                    This stipulation, agreement, and order (the “Stipulation, Agreement, and

 Order”) is entered into by and between Kmart of Washington, LLC (“Kmart”), as debtor and

 debtor-in-possession in the above captioned chapter 11 cases, and Yoder-17th Street Properties,

 LLC (“Landlord”). Kmart and the Landlord are collectively referred to in this Stipulation,

 Agreement, and Order as the “Parties” and each as a “Party.” The Parties hereby stipulate and

 agree and follows:

                                                  RECITALS

                    A.          Landlord is the owner of approximately 84,180 square feet of non-

 residential real property situated at 24800 W. Valley Highway, in Kent, Washington (the

 “Leased Premises”).

                    B.          On December 9, 1976, Kmart and Landlord (by and through their

 respective predecessors in interest) entered into a lease agreement for the Leased Premises

 (together with any amendments, modifications, renewals and guaranties, the “Lease”), which in

 accordance with its terms, is scheduled to expire on November 30, 2022 (the “Lease Expiration

 Date”). Kmart refers to the Leased Premises as “Store 3413”.

                    C.          On October 1, 2018, the Parties entered into that certain termination of

 lease agreement (the “Initial Lease Termination Agreement”), a copy of which is annexed

 hereto as Exhibit A, pursuant to which, among other things, the Parties agreed: (1) to terminate

 the Lease prior to the Lease Expiration Date; (2) that Landlord would pay Kmart a sum certain in

 consideration of such termination; (3) that Kmart would remit certain final amounts for rent,

 common area maintenance (“CAM”) and taxes; (4) that Kmart would surrender possession of

 the Leased Premises to the Landlord in accordance with certain agreed upon terms; and (5) that

 each Party would release and discharge each other from further performance under the Lease.
                                                2
 WEIL:\96830212\14\73219.0006
18-23538-rdd          Doc 2112         Filed 01/28/19 Entered 01/28/19 20:56:06         Main Document
                                                    Pg 6 of 27


                    D.           On October 15, 2018 (the “Commencement Date”) and continuing

 thereafter, Kmart and its debtor affiliates (collectively, the “Debtors”), each commenced with

 this Court a voluntary case under chapter 11 of title 11 of the United States Code (the

 “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New

 York (the “Bankruptcy Court”). The Debtors are authorized to continue to operate their

 business and manage their properties as debtors in possession pursuant to sections 1107(a) and

 1108 of the Bankruptcy Code.

                    E.          On November 5, 2018, Kmart ceased operating at the Leased Premises

 and surrendered the Leased Premises to the Landlord in a manner and condition acceptable

 to Landlord.

                    F.          The Parties have agreed, subject to approval by the Bankruptcy Court, to

 enter into an amendment to the Initial Lease Termination Agreement pursuant to the terms of the

 Amendment to Termination of Lease Agreement (the “Amendment” and, together with the

 Initial Lease Termination Agreement, the “Lease Termination Agreement”) which provides

 for, inter alia, assumption by Kmart of the Initial Lease Termination Agreement and payment by

 Kmart of its postpetition indebtedness.             A copy of the Amendment is attached hereto as

 Exhibit B.

                    G.          The Debtors, believe that the assumption of the Lease Termination

 Agreement is necessary and appropriate to consummate the transactions set forth therein,

 including receipt of the termination payment, is in the best interests of the Debtors’ estates and

 creditors, and a sound exercise of the Debtors’ business judgment.

                    H.          In connection with the foregoing matter, the Parties have agreed, subject

 to approval by the Bankruptcy Court, to the terms set forth herein.

                                                        3
 WEIL:\96830212\14\73219.0006
18-23538-rdd          Doc 2112         Filed 01/28/19 Entered 01/28/19 20:56:06           Main Document
                                                    Pg 7 of 27


          NOW, THEREFORE, UPON THE FOREGOING RECITALS, WHICH
 ARE INCORPORATED AS THOUGH FULLY SET FORTH HEREIN, IT IS HEREBY
 STIPULATED AND AGREED, BY AND BETWEEN THE PARTIES, THAT:

                                                  AGREEMENT

                    1.          This Stipulation, Agreement, and Order shall have no force or effect

 unless and until the date it is approved by the Bankruptcy Court (the “Effective Date”).

                    2.          Upon the Effective Date, the Lease Termination Agreement is assumed by

 the Debtors pursuant to section 365(a) of the Bankruptcy Code, Rule 6006 of the Federal Rules

 of Bankruptcy Procedure, and Rules 6006-1 and 9006-1 of the Local Bankruptcy Rules for the

 Southern District of New York and Amended Order Implementing Certain Notice and Case

 Management Procedures (ECF No. 405).

                    3.          Upon the Effective Date, the Lease Termination Agreement shall be

 binding upon and enforceable against the Parties.

                    4.          As of the Effective Date, the Debtors and the Landlord shall be relieved of

 any and all liability, known or unknown, except as set forth in the Lease Termination

 Agreement, and the Debtors shall not be required to cure any defaults pursuant to section

 365(b)(1) of the Bankruptcy Code other than as set forth in the Lease Termination Agreement.

                    5.          Notwithstanding anything to the contrary in the Lease, the Lease

 Termination Agreement, or the Amended Lease Termination Agreement, and for the avoidance

 of doubt, the Debtors shall have no indemnification obligations to Landlord or Landlord’s

 ground lessor, if any, in connection with any penalty, claim, or demand of whatever nature

 occurring and arising after the Termination Date (as defined in the Lease Termination

 Agreement).




                                                         4
 WEIL:\96830212\14\73219.0006
18-23538-rdd          Doc 2112         Filed 01/28/19 Entered 01/28/19 20:56:06        Main Document
                                                    Pg 8 of 27


                    6.          This Stipulation, Agreement, and Order shall be filed and become part of

 the record in the Debtors’ chapter 11 cases.

                    7.          Each person who executes this Stipulation, Agreement, and Order on

 behalf of a Party hereto represents that he or she is duly authorized to execute this Stipulation,

 Agreement, and Order on behalf of such Party.

                    8.          This Stipulation, Agreement, and Order and the Lease Termination

 Agreement contain the entire agreement between the Parties and supersedes all prior discussions,

 agreements, and undertakings between the Parties relating to the subject matter hereof.

                    9.          This Stipulation, Agreement, and Order may be executed simultaneously

 in one or more counterparts, and by the parties hereto in separate counterparts, and with

 facsimile or pdf signatures being deemed originals, each of which when executed shall be

 deemed an original, but all of which taken together shall constitute one and the same instrument.

                    10.         This Stipulation, Agreement, and Order, and all of the provisions hereof

 and the Lease Termination Agreement shall be binding upon, and inure to the benefit of, the

 Parties hereto and their respective successors and assigns, and shall not be modified, altered,

 amended or vacated without the written consent of all parties hereto or further order of the

 Bankruptcy Court.

                    11.         Notwithstanding the applicability of Bankruptcy Rule 6006(d), the terms

 and provisions of this Stipulation, Agreement, and Order shall be immediately effective and

 enforceable upon the Effective Date.




                                                        5
 WEIL:\96830212\14\73219.0006
18-23538-rdd          Doc 2112        Filed 01/28/19 Entered 01/28/19 20:56:06         Main Document
                                                   Pg 9 of 27


                     12.        This Stipulation, Agreement, and Order shall be governed by, and

 construed in accordance with, the laws of the State of New York, except to the extent that the

 Bankruptcy Code applies, without regard to principles of conflicts of law that would require the

 application of laws of another jurisdiction. The Bankruptcy Court shall retain jurisdiction to

 resolve any disputes or controversies arising from this Stipulation, Agreement, and Order.




 Dated: January 28, 2019                                 Dated: January 28, 2019

 WEIL GOTSHAL & MANGES LLP                               JAMESON BABBITT STITES & LOMBARD
 Attorneys for Debtors and Debtors                       PLLC
 in Possession                                           Attorneys for Yoder-17th Street Properties, LLC
 767 Fifth Avenue                                        801 Second Avenue, Suite 1000
 New York, New York 10153                                Seattle, Washington 98104
 (212) 310-8000                                          (206) 292-1994


 By: /s/ Jacqueline Marcus                               By: /s/ Sean T. Durbin
       Jacqueline Marcus                                     Sean T. Durbin, Esq.




 SO ORDERED:


 Dated: __________, 2019



 HONORABLE ROBERT D. DRAIN
 UNITED STATES BANKRUPTCY JUDGE




                                                     6
 WEIL:\96830212\14\73219.0006
18-23538-rdd          Doc 2112   Filed 01/28/19 Entered 01/28/19 20:56:06   Main Document
                                              Pg 10 of 27


                                             Exhibit A

                                 Initial Lease Termination Agreement




 WEIL:\96830212\14\73219.0006
18-23538-rdd   Doc 2112   Filed 01/28/19 Entered 01/28/19 20:56:06   Main Document
                                       Pg 11 of 27
18-23538-rdd   Doc 2112   Filed 01/28/19 Entered 01/28/19 20:56:06   Main Document
                                       Pg 12 of 27
18-23538-rdd   Doc 2112   Filed 01/28/19 Entered 01/28/19 20:56:06   Main Document
                                       Pg 13 of 27
18-23538-rdd   Doc 2112   Filed 01/28/19 Entered 01/28/19 20:56:06   Main Document
                                       Pg 14 of 27
18-23538-rdd   Doc 2112   Filed 01/28/19 Entered 01/28/19 20:56:06   Main Document
                                       Pg 15 of 27
18-23538-rdd   Doc 2112   Filed 01/28/19 Entered 01/28/19 20:56:06   Main Document
                                       Pg 16 of 27
18-23538-rdd   Doc 2112   Filed 01/28/19 Entered 01/28/19 20:56:06   Main Document
                                       Pg 17 of 27
18-23538-rdd   Doc 2112   Filed 01/28/19 Entered 01/28/19 20:56:06   Main Document
                                       Pg 18 of 27
18-23538-rdd   Doc 2112   Filed 01/28/19 Entered 01/28/19 20:56:06   Main Document
                                       Pg 19 of 27
18-23538-rdd   Doc 2112   Filed 01/28/19 Entered 01/28/19 20:56:06   Main Document
                                       Pg 20 of 27
18-23538-rdd   Doc 2112   Filed 01/28/19 Entered 01/28/19 20:56:06   Main Document
                                       Pg 21 of 27
18-23538-rdd          Doc 2112       Filed 01/28/19 Entered 01/28/19 20:56:06   Main Document
                                                  Pg 22 of 27


                                                 Exhibit B

                                Amendment to Termination of Lease Agreement




 WEIL:\96830212\14\73219.0006
18-23538-rdd          Doc 2112    Filed 01/28/19 Entered 01/28/19 20:56:06           Main Document
                                               Pg 23 of 27


                                        AMENDMENT TO
                                TERMINATION OF LEASE AGREEMENT

 This Amendment to Termination of Lease Agreement (this “Amendment”) is entered into as of
 January 28, 2019 by and between Yoder-17th Street Properties, LLC (“Landlord”) and Kmart of
 Washington, LLC (“Tenant”) (Landlord and Tenant are collectively referred to in this
 Amendment as the “Parties”).
                                           W I T N E S S E T H:

 WHEREAS, Landlord and Tenant entered into that certain Termination of Lease Agreement,
 dated as of October 1, 2018 (the “Original Agreement”; as amended hereby and as further
 amended, or restated, or otherwise modified from time to time, the “Agreement”), pertaining to
 that certain Lease, dated December 9, 1976, for the space currently containing approximately
 84,180 square feet located at 24800 W. Valley Highway, in the City of Kent, State of
 Washington (the “Demised Premises”); and
 WHEREAS, the Parties desire to amend the Original Agreement as provided below.
 NOW, THEREFORE, the Parties agree as follows:
          1.        Amendment of the Original Agreement.

                  (a)    Section 2 of the Original Agreement is hereby deleted and replaced with
          the following:

                    “Termination of Lease. Landlord and Tenant agree that, except as expressly set
                    forth in this Agreement, the Lease and each and all of Landlord’s and Tenant’s
                    respective rights and obligations thereunder shall terminate at the earlier of (i)
                    11:59 p.m. (Eastern Time) on December 31, 2018 or (ii) the time and date of the
                    approval by the United States Bankruptcy Court for the Southern District of New
                    York (the “Bankruptcy Court”) of the Approval Order (the “Termination
                    Date”).”

                  (b)    Section 3 of the Original Agreement is hereby deleted and replaced with
          the following:

                    “Termination Payment. Landlord and Tenant agree that Landlord shall pay to
                    Tenant, pursuant to wire transfer instructions provided to Landlord by Tenant, the
                    sum of One Million and 00/100 Dollars ($1,000,000) less the Holdback Amount
                    (as defined below) (the “Termination Payment”) as valuable and fair
                    consideration for Tenant’s agreement to terminate the Lease in accordance with
                    the terms of the Agreement. The Termination Payment shall be paid to Tenant on
                    or before the date that is ten (10) business days after approval by the Bankruptcy
                    Court in the Chapter 11 bankruptcy case of In re Sears Holdings Corporation, et
                    al., Case No. 18-23538 (RDD) (Jointly Administered), of the Stipulation,
                    Agreement, and Order, filed January 28, 2019 (the “Stipulation”) approving the
                    Agreement and authorizing Tenant to carry out the Agreement.”




 WEIL:\96830212\15\73219.0006
18-23538-rdd          Doc 2112     Filed 01/28/19 Entered 01/28/19 20:56:06           Main Document
                                                Pg 24 of 27


                  (c)    Section 4 of the Original Agreement is hereby deleted and replaced with
          the following:

                    “Tenant Obligations. The Parties hereto acknowledge and agree that Tenant has
                    satisfied all obligations to Landlord under the Lease except (i) the transfer to
                    Landlord of the Utility Services for the Demised Premises, and (ii) the payment of
                    December 2018 rent in the amount of Twenty Four Thousand and 00/100 Dollars
                    ($24,000) and the payment of common area maintenance (“CAM”) expenses for
                    the fourth (4th) quarter of 2018 in the amount of Fifteen Thousand Dollars and
                    00/100 ($15,000). Landlord shall deduct the aggregate amount of these expenses
                    ($39,000.00) (the “Holdback Amount”) from the Termination Payment in
                    satisfaction of Tenant’s outstanding rent and CAM obligations.”

                  (d)    Section 5 of the Original Agreement is hereby deleted and replaced with
          the following:

                    “Landlord Obligations. The Parties acknowledge and agree that the Landlord
                    has satisfied all obligations to Tenant under the Lease.”

                  (e)    Section 6 of the Original Agreement is hereby deleted and replaced with
          the following:

                    “Surrender. The Parties hereto acknowledge and agree that on November 5,
                    2018, Tenant surrendered the Demised Premises in a manner and condition
                    acceptable to Landlord and no obligations with respect to Tenant’s surrender of
                    the Demised Premises remain outstanding other than the transfer by Tenant to
                    Landlord of the Utility Services for the Demised Premises and Tenant shall
                    transfer to Landlord the Utility Services for the Demised Premises upon the
                    Bankruptcy Court’s approval of the Stipulation.”

                 (f)     Section 8(a)(i) of the Original Agreement is hereby deleted and replaced
          with the following:

                    “Authority. Subject to the Bankruptcy Court’s approval of the Stipulation, (a)
                    Tenant has or will have the full right and authority to enter into this Agreement
                    and the transactions contemplated herein; and the person signing this Agreement
                    and any other document or instrument contemplated hereby on behalf of Tenant is
                    or will be duly authorized to do so; and (b) this Agreement and all other
                    documents to be executed by Tenant in connection herewith are legal, valid, and
                    binding obligations of Tenant and are enforceable against Tenant in accordance
                    with their respective terms.”

                 (g)     Section 12(o) of the Original Agreement is hereby deleted and replaced
          with the following:

                     “Releases. Upon completion of all obligations of Landlord and Tenant,
                    respectively, as specifically set forth in this Agreement and except for third party

                                                     2
 WEIL:\96830212\14\73219.0006
18-23538-rdd          Doc 2112     Filed 01/28/19 Entered 01/28/19 20:56:06            Main Document
                                                Pg 25 of 27


                    claims as indicated below, Landlord and Tenant shall hereby forever release and
                    discharge each other and their respective officers, directors, members,
                    shareholders, partners, agents, employees and affiliates from any and all claims,
                    obligations, liabilities, damages, losses demands, and causes of action (including
                    without limitation any causes of action under Chapter 5 of the Bankruptcy Code)
                    which either party ever had, now has, or in the future may have against the other
                    party arising from, under, or in any way related to the Lease or the Demised
                    Premises. The termination of the Lease shall not preclude a party from exercising
                    any discovery rights it has against the other party in connection with any civil
                    litigation or arbitration proceedings involving a third party. The releases set forth
                    in this Section 12(o) are intended as full settlements and compromises of each,
                    every and all claims of every kind and nature, except for the third party claims as
                    indicated herein or claims under this Agreement.”

         2.     Assumption of the Original Agreement. Within one (1) business days of
 execution of this Amendment by the Parties, the Tenant shall file with the Bankruptcy Court the
 Stipulation providing for, among other things, the assumption of the Original Agreement as
 amended by this Amendment pursuant to section 365 of the Bankruptcy Code and, the approval
 of and authority to enter into, this Amendment. At the expiration of the notice period provided
 for under Rule 6006-1 of the Local Bankruptcy Rules for the Southern District of New York and
 the Amended Order Implementing Certain Notice and Case Management Procedures (ECF No.
 405), Tenant shall submit the Stipulation to the Bankruptcy Court to be So Ordered.

         3.     Counterparts. This Amendment may be executed and delivered (including by
 facsimile transmission or in portable document format (PDF)) in one or more counterparts, each
 of which, when executed, shall be deemed to be an original, and all of which taken together shall
 constitute one and the same agreement, with the same effect as if the signatures thereto and
 hereto were upon the same instrument.

         4.     No Modification. Except as modified by this Amendment, all of the terms,
 covenants, conditions and provisions of the Original Agreement shall remain and continue
 unmodified, in full force and effect. From and after the date hereof, the term “Agreement” shall
 be deemed to refer to the Original Agreement, as amended by this Amendment. If and to the
 extent that any of the provisions of this Amendment conflict or are otherwise inconsistent with
 any provisions of the Original Agreement, the provisions of this Amendment shall prevail.

         5.    Amendment. This Amendment cannot be modified in any manner except by a
 written agreement signed by Tenant and Landlord.

        6.     Governing Law. The governing law of this Amendment shall be in accordance
 with Section 12(c) of the Agreement.

        IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by or
 on behalf of each of the parties as of the date first written above.




                                                      3
 WEIL:\96830212\14\73219.0006
18-23538-rdd   Doc 2112   Filed 01/28/19 Entered 01/28/19 20:56:06   Main Document
                                       Pg 26 of 27
18-23538-rdd   Doc 2112   Filed 01/28/19 Entered 01/28/19 20:56:06   Main Document
                                       Pg 27 of 27
